Citation Nr: 1515978	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2014 rating decision the RO increased the rating for PTSD to 50 percent for the entire appeal period.  

In August 2012, the Veteran presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2014, the Board remanded the issues for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, all of the Board's June 2014 remand instructions were not successfully completed.  Therefore, the Board is left with no alternative but to remand the Veteran's claim to ensure that there is compliance with the instructions.  

In particular, the Board instructed that the Veteran be provided with a VA examination to determine the current severity of his PTSD and the effects of his PTSD on his ability to retain employment.  On VA examination in September 2014 the examiner did not comply with the Board's remand directives as she did not provide a GAF score nor did she provide an opinion as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.    See Stegall, supra.  Further, she did not provide a rationale for her opinion that the Veteran's severe occupational impairment was more likely than not related to his increased alcohol use.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for PTSD from June 2010 onward.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)


2. Afterwards schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD and the effects of his service-connected disabilities on his ability to obtain and retain employment consistent with his education and occupational experience but irrespective of his age and other nonservice-connected disabilities.  The claims folder must be reviewed in conjunction with the examination.  After review of the claims file, the examiner should:

a. Perform all studies or tests deemed necessary and report all the findings in detail.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  The examiner must assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and determine the extent to which the Veteran's service-connected PTSD impairs his occupational and social abilities. 

b. The examiner should elicit from the Veteran and the record a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone, and irrespective of age and all nonservice-connected disabilities, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 

A complete rationale for all opinions expressed must be provided.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
4. After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for entitlement to an increased rating for PTSD and entitlement to a TDIU be adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




